     Case 3:17-cv-01539-JLS-WVG Document 56 Filed 09/30/19 PageID.581 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    STRATEGIC OPERATIONS, INC.,                       Case No.: 17-CV-1539 JLS (WVG)
12                                     Plaintiff,
                                                        ORDER VACATING HEARING AND
13    v.                                                TAKING MATTER UNDER
                                                        SUBMISSION WITHOUT ORAL
14    BREA K. JOSEPH, et al.,
                                                        ARGUMENT
15                                  Defendants.
                                                        (ECF No. 28)
16
17         Presently before the Court is Defendants KBZ FX, Inc., Brea K. Joseph, and Kasey
18   Erokhin’s Motion to Dismiss (ECF No. 28). The Court VACATES the hearing currently
19   set for October 3, 2019, and takes the matter under submission without oral argument
20   pursuant to Civil Local Rule 7.1(d)(1).
21         IT IS SO ORDERED.
22
23   Dated: September 30, 2019
24
25
26
27
28

                                                    1
                                                                            17-CV-1347 JLS (WVG)
